Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (KR1020050078833) in view of Sharp (“NEC INSTALLATION & MAINTENANCE GUIDE”, 2011).

Regarding Claim 1. Lee teaches A display device (Lee, abstract, the invention relates to the mobile communication terminal, and particularly, to the mobile communication terminal which comprise sliding ability of the swing function. The display section can be rotated from portrait to landscape. The device also comprises a folder function which comprises a coupled lower part sliding sector.) comprising:
a display unit configured to display an image (Lee, abstract, the invention relates to the mobile communication terminal, and particularly, to the mobile communication terminal which comprise sliding ability of the swing function. The display section can be rotated from portrait to landscape.
.);
a support configured to support the display unit (Lee, page 9, par 3-4, as shown in Fig 3d-f, the display section (50) is fixed on the display section turning member (30), which allows the display section (50) to turn from portrait to landscape. The swing module part (40) allows the transverse direction rotation of the terminal display section (50). The swing module part (40) includes the circular jamming protrusion (41), and the supporting protrusion (43) coupled with the jamming protrusion (41). The circular jamming protrusion (41) as shown in Figures 3c-h, locates on the top surface (31) of the display section turning member (30).); and
a rotating unit configured to rotatably connect the display unit to one surface portion of the support (Lee, page 9, par 3-4, as shown in Fig 3d-f, the display section (50) is fixed on the display section turning member (30), which allows the display section (50) to turn from portrait to landscape. The swing module part (40) allows the transverse direction rotation of the terminal display section (50). The swing module part (40) includes the circular jamming protrusion (41), and the supporting protrusion (43) coupled with the jamming protrusion (41).);

Lee fails to explicitly teach, however, Sharp teaches wherein the rotating unit tilts the display unit in a first tilting direction with respect to the one surface portion of the support and then rotates the display unit (Sharp, page 5, par 1-2, the manual describes NEC monitor product. See Figure on page 5.

Page 7, Fig C2 & C3 shows the monitor can rotate from landscape to portrait and vice versa.
Page 9, par 1, before rotating, the screen must be raised to the highest level and tilt to avoid knocking the screen on the desk or pinching your fingers).
	Lee and Sharp are analogous art because they both teach display coupled with pivot allowing display to rotate or swirl. Lee further teaches the display is coupled on a base piece of a mobile device. Sharp further teaches a display needs to be tilted before it can be rotate. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the rotatable mobile device display (taught in Lee), to further tilt the display before rotating (taught in Sharp), so as to avoid knocking the screen on the portion underneath (Sharp, page 9, par 1).

Regarding Claim 2. The combination of Lee and Sharp further teaches The display device as claimed in claim 1, wherein the rotating unit comprises:
a rotating portion hinge-connected to the support to be swingable in the first tilting direction and a second tilting direction opposite to the first tilting direction, and coupled to the display unit to be rotatable in first and second rotating directions (Sharp, page 10, “Mount Flexible arm”, as shown in Fig S1 & F1, the display is coupled on a flexible arm, which is attached to a vertical support stand. The pivot and the stand allows the rotating and tilting movement.
vice versa.
Page 9, “Tilt”, Grasp top and bottom sides of the monitor screen with your hands and adjust the tilt as desired (Figure TS.1).);
a moving portion coupled to the rotating portion (Lee, page 10, par 4, in the meantime, as shown in FIG. 3h, the swing profiled section support bracket (49) supported for the smooth rotation of the swing profiled section (45) in the outside may be installed in the outside of the swing profiled section (45). It has the circumference (49a) of the constant height so that the swing profiled section support bracket (49) supports the spinning phase in the outside when the outer side surface of the swing profiled section (45) rotates and the outer side surface is formed into the bent portion (49b) which is extended to the outside due to the lower part of the circumference (49a) and comes out and the bent portion (49b) is fixed to the display section turning member (30) using the screw groove (49c) with the binding screw (the not illustrated) like the screw while placing on the top surface (31) of the display section turning member (30).
Sharp, page 10, “Mount Flexible arm”, as shown in Fig S1 & F1, the display is coupled on a flexible arm, which is attached to a vertical support stand. The pivot and the stand allows the rotating and tilting movement.); and
a guide portion coupled to the support and including a guide path guiding a movement of the moving portion (Lee, page 6, “Quick start”, Height adjustment is locked by lock button. Place hand on top of the monitor to push down the screen to the lowest position. Slide the lock button to unlock (Figure B.1, B.2).
.

Regarding Claim 3. The combination of Lee and Sharp further teaches The display device as claimed in claim 2, wherein the rotating portion comprises:
a swing member hinge-connected to an upper end portion of the support to be swingable in the first and second tilting directions; and
a rotating member coupled to a rear surface of the display unit and coupled to the swing member to be rotatable in the first and second rotating directions;
wherein the moving portion is coupled to the rotating member and moves along the guide path (Sharp, page 10, “Mount Flexible arm”, as shown in Fig S1 & F1, the display is coupled on a flexible arm, which is attached to a vertical support stand. The pivot and the stand allows the rotating and tilting movement.
Page 9, “Screen Rotation”, as shown in Fig R1, the display can be rotated from landscape to portrait and vice versa.
Page 9, “Tilt”, Grasp top and bottom sides of the monitor screen with your hands and adjust the tilt as desired (Figure TS.1).
Page 6, “Quick start”, Height adjustment is locked by lock button. Place hand on top of the monitor to push down the screen to the lowest position. Slide the lock button to unlock (Figure B.1, B.2).
.

Regarding Claim 4. The combination of Lee and Sharp further teaches The display device as claimed in claim 3, wherein the moving portion moves in the first tilting direction to swing the swing member in the first tilting direction, and then moves along the first and second rotating directions to rotate the rotating member in the first and second rotating directions (Sharp, page 5, par 1-2, the manual describes NEC monitor product. See Figure on page 5.
Page 6, Fig B1 & B2 shows the monitor includes back support and allows the display to tilt.
Page 7, Fig C2 & C3 shows the monitor can rotate from landscape to portrait and vice versa.
Page 9, par 1, before rotating, the screen must be raised to the highest level and tilt to avoid knocking the screen on the desk or pinching your fingers).

Regarding Claim 5. The combination of Lee and Sharp further teaches The display device as claimed in claim 4, wherein the guide path comprises:
a rotating path formed in an arc shape corresponding to the first and second rotating directions (Lee, page 10, par 4, in the meantime, as shown in FIG. 3h, the swing profiled section support bracket (49) supported for the smooth rotation of the swing profiled section (45) in the outside may be installed in the outside of the swing ; and
first and second tilting paths extended to the second tilting direction from both ends of the rotating path (Sharp, Page 9, par 1, before rotating, the screen must be raised to the highest level and tilt to avoid knocking the screen on the desk or pinching your fingers.
Therefore, the display can be rotated while in a tilted position. In the other word the display is tilted when it is in a rotated position.).

Regarding Claim 6. The combination of Lee and Sharp further teaches The display device as claimed in claim 5, wherein the moving portion is disposed at a rear end of the first tilting path to move the display unit in the first tilting direction in a state in which the display unit is disposed in a first mode, and is disposed at a rear end of the second tilting path to move the display unit in the first tilting direction in a state in which the display unit is disposed in a second mode rotated from the first mode (Sharp, page 10, “Mount Flexible arm”, as shown in Fig S1 & F1, 
Page 9, “Tilt”, Grasp top and bottom sides of the monitor screen with your hands and adjust the tilt as desired (Figure TS.1).
It is clear that the flexible arm that allows tilting is located behind the display.).

Regarding Claim 8. The combination of Lee and Sharp further teaches The display device as claimed in claim 4, wherein the swing member comprises a rotating shaft and at least one hinge connecting portion connected to a hinge shaft disposed at the upper end portion of the support, and the rotating member comprises a rotating shaft hole into which the rotating shaft is inserted (Lee, page 8, par 4, referring to figures 2a and 2b, the constant space (15) is formed in the inner side of the body plate (11), in which as to the terminal lower part main body (10) of the invention, the lower face is comprised approximately, plane and the protrusion step (13) is formed in one side of the upper surface and protrusion step (13) and the hinge (20) inserts to the insertion hole (17a) formed on both side wall (17) of this space (15) and it is fixed. The respectively the hinge (20) is fixed in both sides of the hinge section (33) of the display section turning member (30) and the display section turning member (30) is circulated around the hinge section (33).
Page 9, par 3, That is, the display section (50) fixed on the display section turning member (30) of the invention the stringer and width example function of the display section (50) become possible with the transverse direction rotation of the display section turning member (30) and since upper and lower direction circulation of the display section turning member (30) are made the display section (50) is established to the upper portion and the terminal deviates from the hand of user and the front side of the display section (50) is looked at in the state placed in plane.
Page 9, par 4, The swing module part (40) of the invention in which the transverse direction rotation of the terminal display section (50) is possible includes the circular jamming protrusion (41), and the supporting protrusion (43) formed in the abutment of the jamming protrusion (41). The circular jamming protrusion (41) as shown in FIG.3c through 3h, is formed on the top surface (31) of the display section turning member (30).).

Regarding Claim 9. The combination of Lee and Sharp further teaches The display device as claimed in claim 8, wherein the support comprises an accommodating hole formed at an upper side of the one surface portion of the support to accommodate the rotating portion, and the hinge shaft is disposed at an upper end of the accommodating hole (Lee, page 9, par 6, moreover, the display section swing module part (40 of the drawing 3c) of the invention includes the elastic member (47) positioned in the bottom of the swing profiled section (45), which as shown in FIG. figures 3g and 3h, is fixed in the outer side surface of the circular jamming protrusion (41) and the supporting member (46), which is positioned in the bottom of the swing profiled section (45) and moves to top and bottom with the rotation of the swing profiled section (45) and supporting material member (46).
Page 10, par 4, in the meantime, as shown in FIG. 3h, the swing profiled section support bracket (49) supported for the smooth rotation of the swing profiled section (45) It has the circumference (49a) of the constant height so that the swing profiled section support bracket (49) supports the spinning phase in the outside when the outer side surface of the swing profiled section (45) rotates and the outer side surface is formed into the bent portion (49b) which is extended to the outside due to the lower part of the circumference (49a) and comes out and the bent portion (49b) is fixed to the display section turning member (30) using the screw groove (49c) with the binding screw (the not illustrated) like the screw while placing on the top surface (31) of the display section turning member (30).).

Regarding Claim 11. The combination of Lee and Sharp further teaches The display device as claimed in claim 2, wherein the rotating unit changes the display unit to a second mode by rotating the display unit in the first rotating direction and then tilting the display unit in the second tilting direction in a state in which the display unit is tilted in the first tilting direction, and changes the display unit to a first mode by rotating the display unit in the second rotating direction and then tilting the display unit in the second tilting direction in a state in which the display unit is tilted in the first tilting direction (Sharp, Page 6, Fig B1 & B2 shows the monitor includes back support and allows the display to tilt.
Page 7, Fig C2 & C3 shows the monitor can rotate from landscape to portrait and vice versa.
Page 9, par 1, before rotating, the screen must be raised to the highest level and tilt to avoid knocking the screen on the desk or pinching your fingers.
vice versa.
Page 9, “Tilt”, Grasp top and bottom sides of the monitor screen with your hands and adjust the tilt as desired (Figure TS.1).
Therefore, the monitor can be tilt and rotated. In the situation that the screen is rotate from portrait to landscape, it is not necessary to tilt the screen first, because the screen will not hit the desk. After the screen is rotated to landscape, the screen can be tilted to avoid glaring.).

Regarding Claim 12. The combination of Lee and Sharp further teaches The display device as claimed in claim 11, wherein the one surface portion of the support comprises:
a seating portion on which the display unit is seated; and
a protrusion disposed below the seating portion and protruding than the seating portion to form a step with the seating portion;
wherein a lower end of the display unit disposed in the first mode faces to be adjacent to an upper end of the protrusion (Lee, page 8, par 4, referring to figures 2a and 2b, the constant space (15) is formed in the inner side of the body plate (11), in which as to the terminal lower part main body (10) of the invention, the lower face is comprised approximately, plane and the protrusion step (13) is formed in one side of the upper surface and protrusion step (13) and the hinge (20) inserts to the insertion hole (17a) formed on both side wall (17) of this space (15) and it is fixed.
rotation to the transverse direction at the coplanar the display section (50) fixed on the display section turning member (30) fixed in the upper one side of the terminal lower part main body (10) is made the length and cross direction example of the display section (50) become possible. (The swing function of the display section) (the drawing 1a, refer to Figure 1b).
Body plate 11, protrusion step 13 and terminal lower part main body (10) together is equivalent to one surface portion. Body plate 11 is equivalent to the seating portion. Protrusion step 13 is equivalent to protrusion.).

Regarding Claim 13. The combination of Lee and Sharp further teaches The display device as claimed in claim 12, wherein the lower end of the display unit is disposed in front of the upper end of the protrusion when the display unit disposed in the first mode is tilted in the first tilting direction (Sharp, Page 6, Fig B1 & B2 shows the monitor includes back support and allows the display to tilt.
Page 7, Fig C2 & C3 shows the monitor can rotate from landscape to portrait and vice versa.
Page 9, par 1, before rotating, the screen must be raised to the highest level and tilt to avoid knocking the screen on the desk or pinching your fingers.
Page 9, “Screen Rotation”, as shown in Fig R1, the display can be rotated from landscape to portrait and vice versa.
Page 9, “Tilt”, Grasp top and bottom sides of the monitor screen with your hands and adjust the tilt as desired (Figure TS.1).
.

Regarding Claim 14. The combination of Lee and Sharp further teaches The display device as claimed in claim 13, wherein a front surface of the display unit disposed in the first mode is disposed on the same plane as a front surface of the protrusion (Lee, page 8, par 4, referring to figures 2a and 2b, the constant space (15) is formed in the inner side of the body plate (11), in which as to the terminal lower part main body (10) of the invention, the lower face is comprised approximately, plane and the protrusion step (13) is formed in one side of the upper surface and protrusion step (13) and the hinge (20) inserts to the insertion hole (17a) formed on both side wall (17) of this space (15) and it is fixed.
Sharp, Page 6, Fig B1 & B2 shows the monitor includes back support and allows the display to tilt.
Page 7, Fig C2 & C3 shows the monitor can rotate from landscape to portrait and vice versa.
Page 9, par 1, before rotating, the screen must be raised to the highest level and tilt to avoid knocking the screen on the desk or pinching your fingers.
Page 9, “Screen Rotation”, as shown in Fig R1, the display can be rotated from landscape to portrait and vice versa.
Page 9, “Tilt”, Grasp top and bottom sides of the monitor screen with your hands and adjust the tilt as desired (Figure TS.1).
.

	Claim 15 is similar in scope as Claim 1-3, and thus is rejected under same rationale. Claim 15 further requires:
wherein the swing member swings the display unit in the first tilting direction so that one end of the display unit does not interferes with a stepped portion of the support and tilts the display unit (Sharp, page 6, Fig B1 & B2 shows the monitor includes back support and allows the display to tilt.
Page 7, Fig C2 & C3 shows the monitor can rotate from landscape to portrait and vice versa.
Page 9, par 1, before rotating, the screen must be raised to the highest level and tilt to avoid knocking the screen on the desk or pinching your fingers.).

Claims 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Sharp further in view of Kalman et al (US20160176547).

Regarding Claim 7. The display device as claimed in claim 5, wherein the
moving portion comprises a motor coupled to the rotating member and a pinion gear coupled to the motor to rotate, and the guide portion includes a rack gear disposed along the guide path and engaged with the pinion gear (Kalman, abstract, the invention describes a positioning system is provided for orienting a payload. The positioning system may be provided with a base, a rotating member, a pivoting member, an anti-twist member, and a coupling apparatus. The coupling apparatus may rotationally couple the anti-twist member to the base such that the rotational orientation of the anti-twist member relative to the base remains constant
regardless of a rotational orientation or a pivoting orientation of the pivoting member relative to the base.
[0030] Referring to FIG. 2, another exemplary embodiment of an anti-twist joint is illustrated. Similar to the previously described embodiment, anti-twist joint 100' comprises a base plate or body 102, a rotation platform 104, an elevation platform 106, a payload platform 108' and an inner gear interface 110'. The elevation platform 106 is mounted on the rotating platform 104 which has a large gear (not shown in FIG. 2) affixed to it. This gear is driven by a motor (not shown in FIG.2) mounted just outside the radius of the gear. As the rotating platform 104 rotates, the payload platform 108' processes via the inner gear interface 110' to prevent wire twist.).
Lee, Sharp and Kalman are analogous art because they all teach method of rotate/swirl/tilt a device relative to its base/stand. The combination of Lee and Sharp further teaches display coupled with pivot allowing display to rotate/swirl/tilt. Kalman further teaches a positioning system for orienting a device includes gear, motor and anti-twist joint. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the rotatable mobile device display (taught in Lee and Sharp), to further use the positioning system 

Regarding Claim 10. The combination of Lee, Sharp and Kalman further teaches The display device as claimed in claim 9, wherein the moving portion is coupled to a lower end portion of the rotating member, and the guide portion is disposed at a lower side of the accommodating hole (Kalman, [0033] As best seen in FIGS. 3-5, system 200 includes a base plate or body 202, a rotation platform 204, an elevation platform 206, a payload platform 208 and an inner gear interface 210. Inner gear interface 210 comprises a variable angle ball gear 224 that meshes with a fixed inner gear 226.
[0034] In this exemplary embodiment, fixed inner gear 226 is rigidly attached to the top of base plate 202 with fasteners (not shown). As best seen in FIG. 8, fixed inner gear 226 has a semicircular groove 250 extending around its outer circumference. Rotation platform 204 includes a mating semicircular ridge 252 extending around its inner circumference. This arrangement allows rotation platform 204 to be snapped into
place over fixed inner gear 226 and rotably captivated by mating groove 250 and ridge 252 such that rotation platform 204 may be rotated about a vertical axis 216 relative to base plate 202.
Rotation platform 204 and semicircular ridge 252 together serves equivalent role as a guide portion for rotation gear.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Xin Sheng/Primary Examiner, Art Unit 2611